Schneider, J.,
dissenting. The petitioner was, in effect sentenced to the county jail for a total of 88.3 days (20-{-[$683.-f-$10.]). This is far short of the maximum sentence of six months which could have been meted for the offense of which he was convicted. That sentence satisfies the test of Williams v. Illinois (1970), 399 U. S. 235, 26 L. Ed. 2d 586.
The judgment of the Supreme Court in Morris v. Schoonfield (1970), 399 U. S. 508, 26 L. Ed. 2d 773, states nc law but vacates the judgment of the Maryland Court and remands the case to that court for further consideration in light of Williams.
Coming now to Tate v. Short (1971), U. S. , 39 Law Week 4301, the facts of that case should not be ignored. The fines assessed in that ease were the only statutory sanctions for the offenses involved and the only sanctions within the jurisdiction of the trial court. Therefore, I see little parallel in that case to the instant one. The quotation from Tate employed by the court in this case is consistent with facts of Tate but does not control us on the facts before us.
I am urn filing to gallop ahead of -he Supreme Court of the United States in this administratively difficult área.